Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/201,809 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the composition of the sintered ferrite magnet in the copending application falls within the composition claimed in this application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. patent application publication 2010/0155651.
	This reference teaches ferrite sintered magnet of the formula Sr1-xLaxFe12-yCoyO19, where x is 0.14-0.145 and y is 0.14-0.145. The amount of Fe is 11.855-11.86. The taught y and 12-y variables correspond with the claimed yz and (12-y)z variables. The taught ranges all fall within the claimed variable ranges and the taught Sr and La anticipate the claimed A and R elements. The reference clearly anticipates the claimed magnet. 
	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by JP 3337990.
	This reference teaches ferrite sintered magnet of the formula Sr1-xLaxFe12-yCoyO19, where x=y=0.2, in example 102. The amount of Fe is 11.8. The taught y and 12-y variables correspond with the claimed yz and (12-y)z variables. The taught ranges all fall within the claimed variable ranges and the taught Sr and La anticipate the claimed A and R elements. The reference clearly anticipates the claimed magnet. 
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by JP 4301539.
	This reference teaches ferrite sintered magnet. The reference teaches an example of a sintered magnet having the formula Sr0.82La0.18Fe11.83Co0.17O19, which falls within the claimed formula. This example teaches the sintered magnet further includes SiO2 and CaO in a total amount of 1.12 wt%, based on the total weight of the magnet where the ratio of Ca/Si is 1.7, 2 and 2.3. The calculated individual amount of SiO2 in this example is 0.45 wt%, 0.37 wt% and 0.35 wt%, which falls within the range of claim 3. The calculated individual amount of CaO in this example is 0.67 wt%, 0.75 wt% and 0.77 wt%, which falls within the range of claim 2. This example anticipates the claimed magnets.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2010/0155651.
As discussed above, this reference teaches the claimed magnet. The reference does not teach specific applications for the taught magnet, but indicates that it can be used in any known application in which Sr1-xLaxFe12-yCoyO19 based magnets are used. It is notorious well known in the art, as shown by the art of record, to use Sr1-xLaxFe12-yCoyO19 based magnets in motors, which are rotating electric machines. Therefore, one of ordinary skill in the art would have found it obvious to use the magnet taught in U.S. patent application publication 2010/0155651 in a motor, which suggests the claimed rotating electric machine.
Claims 1, 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 3337990.
	This reference teaches a ferrite sintered magnet having the formula A1-xRx(Fe12-yMy)zO19, where M can be Co; A is Sr and optionally at least one of Ba, Ca and Pb; R is La and optionally Bi or another rare earth element; x is preferably 0.1-0.4, y is preferably 0.1-0.4, and z is preferably 0.8-1.1. The taught A and R components suggest those claimed in this application. The calculated value of yz and (12-y)z are, respectfully, 0.08-0.55 and 9.52-12.76. These calculated ranges and the taught x range overlap the claimed ranges. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The reference suggests the magnet of claim 1. Page 11 teaches the taught sintered magnet can be used in motors, which are rotating electric machines and thus the reference suggests the machine of claim 7. 
	Page 7 teaches the sintered magnet can further contain up to 1 wt% SiO2, up to 5 wt% of aluminum oxide or Al2O3 and up to 5 wt% chromium oxide. The taught amount of SiO2 and Al2O3 overlaps the ranges of claims 3 and 5. One of ordinary skill in the art would expect that the chromium oxide to have the formula Cr2O3, since that form of chromium oxide is that having the most stable oxidization state chromium, absent any showing to the contrary. This range overlaps that of claim 6. Thus the reference suggests the magnet of claims 3, 5 and 6. 
	Claims 1, 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 6,139,766
	This reference teaches a ferrite sintered magnet having the formula A1-xRx(Fe12-yMy)zO19, where M can be Co; A is Sr and optionally at least one of Ba, Ca and Pb; R is La and optionally Bi or another rare earth element; x is preferably 0.1-0.4, y is preferably 0.1-0.4, and z is preferably 0.9-1.05 (col. 10, lines 45-62). The taught A and R components suggest those claimed in this application. The calculated value of yz and (12-y)z are, respectfully, 0.09-0.42 and 10.44-12.495. These calculated ranges and the taught x range overlap the claimed ranges. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The reference suggests the magnet of claim 1. Colum 29 teaches the taught sintered magnet can be used in motors, which are rotating electric machines and thus the reference suggests the machine of claim 7. 
	Column 12, lines 1-15 teach the sintered magnet can further contain up to 1 wt% SiO2, up to 5 wt% of aluminum oxide or Al2O3 and up to 3 wt% chromium oxide. The taught amount of SiO2 and Al2O3 overlaps the ranges of claims 3 and 5. One of ordinary skill in the art would expect that the chromium oxide to have the formula Cr2O3, since that form of chromium oxide is that having the most stable oxidization state chromium, absent any showing to the contrary. This range overlaps that of claim 6. Thus the reference suggests the magnet of claims 3, 5 and 6. 
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 4301539.
	This reference teaches a ferrite sintered magnet having the formula A1-xRx(Fe12-yMy)zO19, where M can be Co; A is Sr and optionally at least one of Ba, Ca and Pb; R is La and optionally Bi or another rare earth element; x is 0.12-0.33, y is 0.12-0.25, and z is 0.975-1.025. The taught A and R components suggest those claimed in this application. The calculated value of yz and (12-y)z are 0.117-0.256 and 11.456-12.474, respectfully,. These calculated ranges and the taught x range overlap the claimed ranges. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The reference suggests the magnet of claim 1. The reference teaches, in paragraphs 59 and 60, the taught sintered magnet can be used in motors, which are rotating electric machines and thus the reference suggests the machine of claim 7. 
	Paragraphs 31-36 teaches the sintered magnet can further contain 0.77-1.61 wt% SiO2 and CaO, up to a wt% of aluminum oxide or Al2O3 and up to 5 wt% chromium oxide. The taught amount of Al2O3 overlaps the range of claim 5. One of ordinary skill in the art would expect that the chromium oxide to have the formula Cr2O3, since that form of chromium oxide is that having the most stable oxidization state chromium, absent any showing to the contrary. This range overlaps that of claim 6. Pargraph 31 teaches the ratio of Ca to Si is 1.3-2, which means that the calculated individual amounts of SiO2 and CaO are, respectfully, 0.27-0.7 wt% and 0.44-1.22 wt%, which overlap the ranges of claims 2 and 4. Thus the reference suggests the magnet of claims 2, 3, 5 and 6. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
6/16/22